Case 1:18-cr-00457-AJT Document 392-1 Filed 08/20/21 Page 1 of 1 PageID# 5574




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                     :
                                              :
v.                                            :       Criminal Case No. 1:18-CR-457 (AJT)
                                              :
BIJAN RAFIEKIAN, et al.                       :


                                     [PROPOSED] ORDER

       Upon consideration of Defendant Rafiekian’s Motion to Compel Disclosure of Classified

Material and Ex Parte Statement and for an Extension of Time to File Reply in Support of

Rafiekian’s Renewed Motion for a New Trial, the memorandum in support thereof, any

opposition thereto, any reply in further support thereof, and the entire record herein, for good

cause shown, it is this ______ day of _______________, 2021, hereby

       ORDERED that the Motion is GRANTED;

       SO ORDERED.




                                                             ____________________________
                                                             The Honorable Anthony J. Trenga
                                                             United States District Judge
